DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Examiner acknowledges the response filed 8/31/2022.  Claims 1-27 remain pending in the application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, 19-21, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohrs (US 1031622).
	Re Clms 1 and 19:  Cohrs discloses a collar assembly (12 with 16) for retrofitting a barrier to one or more bollards (10), the bollards having a length and a width (see figs), said collar assembly comprising: a barrier (wire fencing); at least one collar (12) adapted to fit around each of said one or more bollards (see figs); each said collar comprising two or more openings (any of the holes which attach bolts at the axial ends or the hole created by inserting member 18 into the collar, each said opening configured to receive a barrier mounting device (18) or a securing element (securing bolts); at least one said securing element (securing bolt) configured to affix said collar to the one or more bollards; at least one said barrier mounting device (18) configured to attach said barrier to the one or more bollards; and said barrier is mounted to each said barrier mounting device.
	Re Clm 2:  Cohrs discloses wherein a plurality of said collars are arranged along the length of each one or more bollards (see fig 1).
	Re Clm 3:  Cohrs discloses wherein said barrier is one of a net, a mesh, a solid barrier, and a gate.  Examiner notes that the plurality of wires in the fencing read at least on a net.  
	Re Clms 4 and 20:  Cohrs discloses wherein said barrier mounting device is one of an eye bolt, a hinge, a clip, a hook, a latch, a quick connect coupling, and a carabiner.  Examiner notes that member 18 reads on at least an eye bolt, a clip, a hook, and a quick connect coupling.
	Re Clms 5 and 21:  Cohrs discloses wherein said securing element is one of a bolt, a pin, a clamp, a screw, and a nail (see figs).
Re Clms 9 and 25:  Cohrs discloses wherein said collar comprises multiple pieces (12 and 16) held together by fasteners (by teeth 14 and dog 17).
	Re Clms 10 and 26:  Cohrs discloses wherein said collar comprises a sleeve (fits over post/bollard).
Re Clms 11 and 27:  Cohrs discloses wherein said one or more collars has a cross-section that is one of a square, a circle, a rectangle, or a triangle (see figs).
Claims 1, 3-5, 8, 10-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20110075961, hereafter ‘961.
	Re Clms 1 and 19:  ‘961 discloses a collar assembly (111) for retrofitting a barrier to one or more bollards (112), the bollards having a length and a width (see figs), said collar assembly comprising: a barrier (120); at least one collar (111) adapted to fit around each of said one or more bollards (see figs); each said collar comprising two or more openings (any of the holes which attach bolts from the bollard to the collar; or hole 111a,111b in collar), each said opening configured to receive a barrier mounting device (130) or a securing element (securing bolts 113); at least one said securing element (securing bolt 113) configured to affix said collar to the one or more bollards; at least one said barrier mounting device (130) configured to attach said barrier to the one or more bollards; and said barrier is mounted to each said barrier mounting device (See figs).
	Re Clm 3:  ‘961 discloses wherein said barrier is one of a net, a mesh, a solid barrier, and a gate (see figs).  
	Re Clms 4 and 20:  ‘961 discloses wherein said barrier mounting device is one of an eye bolt, a hinge, a clip, a hook, a latch, a quick connect coupling, and a carabiner.  Examiner notes that member 130 is described as a clip.
	Re Clms 5 and 21:  ‘961 discloses wherein said securing element is one of a bolt, a pin, a clamp, a screw, and a nail (see figs).
Re Clms 8 and 24: ‘961 discloses wherein said collar is a unitary piece (see figs).
Re Clms 10 and 26:  Cohrs discloses wherein said collar comprises a sleeve (fits over post/bollard).
Re Clms 11 and 27:  Cohrs discloses wherein said one or more collars has a cross-section that is one of a square, a circle, a rectangle, or a triangle (see fig 6).
Re Clm 12:  ‘961 discloses wherein said barrier spans between one bollard and a wall (either side structure bollard/collar reads on a wall).
Re Clm 13:  ‘961 discloses a collar assembly (111) for retrofitting a barrier to two bollards (fig 1), each bollard having a length and a width and located adjacent but apart from each other, said collar assembly comprising: a barrier (120) sized to span the distance between the two bollards (see fig 1); two collars that are sleeves adapted to extend the entire length of each bollard and each said collar mounted to one of the bollards (see fig 1); each of said collars comprising a plurality of openings (where bolts are connecting collar 111 to bollard 112) configured to receive securing elements (bolts) to affix said collars to each bollard; each of said collars comprising at least one barrier mounting device (130) for attaching said barrier to the one or more bollards; and said barrier mounted to said barrier mounting devices on said collars (see figs).
	Re Clm 14:  ‘961 discloses wherein said barrier is one of a net (see fig 1), a mesh (see fig 1), a solid barrier (see fig 1), and a gate.
	Re Clm 15:  ‘961 discloses wherein said securing element is one of a bolt, a pin, a clamp, a screw, and a nail (see fig 3).
	Re Clm 16:  ‘961 discloses wherein said barrier mounting device is one of an eye bolt, a hinge, a clip, a hook, a latch, a quick connect coupling, and a carabiner.  See figs 4-6.
	Re Clm 18:  ‘961 discloses wherein said collars have a cross-section that is one of a square, a circle, a rectangle, or a triangle (see fig 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20110075961, hereafter ‘961.
Re Clms 6, 17, and 22:  ‘961 discloses wherein the collar is made of metal, but fails to explicitly disclose using steel or aluminum.  Examiner notes that it would have been obvious to one having ordinary skill in the art to have used steel or aluminum as the metal for the intrinsic characteristics of either steel (e.g. strength) or aluminum (e.g. non-corrosive, lightweight).  
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20110075961, hereafter ‘961 in view of Lu (US 7726924).
Re Clms 7 and 23:  ‘961 fails to disclose wherein said openings comprise nuts that are bonded, fused, soldered, or welded to said opening.  However, Lu teaches the well-known method of using of nuts welded to surfaces for providing a connection between a surface and a bolt while providing rigidity at the connection point.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the openings (where the securing bolts 113 are) of the collar of ‘961 to have welded nuts, as taught by Lu, for the purpose of providing a connection between a surface and a bolt while providing rigidity at the connection point.
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.
Applicant argues on the top of page 4 that the Cohr reference fails to disclose the capability of the openings in sleeve 16 to receive the attaching device 18 instead of the pole mounting bolts.  Examiner disagrees and notes that the claim language pertaining to the two or more openings (lines 5-6 of clm 1 and lines 4-5 of claim 19) is functional intended use (“configured to”).  Examiner notes that the Cohr reference discloses openings that are capable of (configured to) receive any number of elements (including a barrier mounting device or a securing element; each of those being claimed to have even more functional language pertaining to their attachment). 
Applicant argues on the bottom of page 4 that the H-beam (112) of the ‘961 reference does not read on a bollard and that the H-beam and the component (111) that goes around it together form the bollard.  Examiner disagrees and notes that a bollard is simply a post, as such is the prior art H-beam (112), while the component that fits over the H-beam is a collar (a band of material around the post).  Examiner notes, as clearly noted in the rejection above, that the H-beam is a bollard and the surrounding component is a collar.  Examiner acknowledges the argument (similar to the argument of Cohr above) pertaining to the openings having the functional ability to receive different elements and notes that the ‘961 reference also provides openings that are capable of receiving a wide variety of attachment elements (for example a barrier mounting device or a securing element).     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678